DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 17, 19, 20, 23, 24, 26, 29, 33-35 and 63-66 and linking claim 62, in the reply filed on 29 August 2022, is acknowledged. Applicant’s election without traverse of the species a) compound that inhibits or sequesters ASPRV1 protein, in the reply filed on 29 August 2022, is acknowledged.
Claims 1, 3, 4, 8, 9, 12, 14 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 August 2022.
Claims 17, 19, 20, 23, 24, 26, 29, 33-35 and 62-66 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 has been considered by the examiner.

Claim Objections
Claims 17 and 26 are objected to because of the following informalities: 
Claim 17 should define the acronym, “ASPRV1” at first mention. 
Claim 26 at line 3 recites “sequester” when proper grammar dictates that “sequesters” should be recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 20, 23, 24, 26, 29, 33-35 and 62-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 17 and its dependent claims require a method of targeting neutrophils in a mammal, comprising administering to the mammal a compound that specifically binds to the ASPRV1 protein or a fragment thereof or to a nucleic acid encoding the ASPRV1 protein, a nucleic acid complement or a nucleic acid fragment thereof or that inhibits ASPRV1 expression or enzymatic activity. Claim 26 and its dependent claims require a method of treating a mammal having an inflammatory or autoimmune disorder associated with neutrophils, comprising administering a compound that inhibits or sequesters the ASPRV1 protein, an ASPRV1 fragment or a nucleic acid encoding the ASPRV1 protein. Claim 62 requires a method for treating a disease associated with neutrophils in a mammal in need thereof, comprising detecting ASPRV1 in a biological sample obtained from the mammal and administering a drug that modulates the activity of neutrophils or that reduces neutrophils number. Claim 63 and its dependent claims require a method of treating a mammal having a disease associated with neutrophils, the method comprising administering an antibody or an antigen binding fragment thereof that specifically binds to the ASPRV1 protein or to a fragment thereof.
Although dependent claim 63 recites that the administered agent can be an antibody or antigen binding fragment thereof that specifically binds to the ASPRV1 protein or to a fragment thereof, the genus of potentially administered agents is much broader. The specification does not describe which amino acid residues, nucleic acid residues, or other molecular components are present in the genus of administered agents encompassed by claims 17, 19, 20, 23, 24, 26, 29, 33-35 and 62-66. The specification fails to disclose the structures common to all members of the genus of administered agents and fails to provide sufficient specific examples of agents to be used. In the absence of a known or disclosed correlation between structure and function, claims which encompass variants defined by their function are generally not considered described. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
Regarding the claimed scope that includes antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are used.” See p. 8, lines 3-5 of WO 2009/033743 A1. Therefore, those of skill in the art would not accept that the inventor had been in possession of the full genus of antibodies and variants, fragments or derivates of the antibodies administered in the claims.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies to be administered.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of each genus of administered agents, i.e., a) compounds that specifically binds to the ASPRV1 protein or a fragment thereof or to a nucleic acid encoding the ASPRV1 protein, a nucleic acid complement or a nucleic acid fragment thereof or that inhibits ASPRV1 expression or enzymatic activity, b) drugs that modulates the activity of neutrophils or that reduces neutrophils number, and c) antibodies or antigen binding fragments thereof that specifically binds to the ASPRV1 protein or to a fragment thereof. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 17, 19, 20, 23, 24, 26, 29, 33-35 and 62-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claim 17 and its dependent claims require a method of targeting neutrophils in a mammal, the method comprising administering to the mammal a compound that specifically binds to the ASPRV1 protein or a fragment thereof or to a nucleic acid encoding the ASPRV1 protein, a nucleic acid complement or a nucleic acid fragment thereof or that inhibits ASPRV1 expression or enzymatic activity. Claim 26 and its dependent claims require a method of treating a mammal having an inflammatory or autoimmune disorder associated with neutrophils, the method comprising administering a compound that inhibits or sequesters the ASPRV1 protein, an ASPRV1 fragment or a nucleic acid encoding the ASPRV1 protein. Claim 62 requires a method for treating a disease associated with neutrophils in a mammal in need thereof, the method comprising detecting ASPRV1 in a biological sample obtained from the mammal and administering a drug that modulates the activity of neutrophils or that reduces neutrophils number. Claim 63 and its dependent claims require a method of treating a mammal having a disease associated with neutrophils, the method comprising administering an antibody or an antigen binding fragment thereof that specifically binds to the ASPRV1 protein or to a fragment thereof.
The nature of treating a mammal having an inflammatory or autoimmune disorder associated with neutrophils, such as multiple sclerosis, is complex. While the level of skill in the art is high, the level of predictability is low. 
The specification at Example 5 discloses that reverse transcription-quantitative polymerase chain reaction (RT-qPCR) studies demonstrated that ASPRV1 mRNA was expressed in neutrophils (ICAM1+ and ICAM1-) extracted by fluorescence-activated cell sorting (FACS) from EAE (experimental autoimmune encephalomyelitis, a mouse model of multiple sclerosis) spinal cords but not in other immune cells tested. ASPRV1 protein was also expressed in neutrophils from mouse bone marrow, as revealed by Western blotting with the same antibody used to first detect ASPRV1 in skin. Blood fractions and post-mortem brain samples from people with or without MS were also analyzed by RT-qPCR, which showed that ASPRV1 mRNA was abundant in blood neutrophils in the steady state, but not in other immune cells tested and ASPRV1 mRNA was detected in higher amounts in brain lesions from patients with severe MS compared to both normal-appearing white matter and brain lesions from patients with typical forms of MS.
Example 6 discloses immunization of mice with two peptide antigens that induce EAE, i.e., MOG35-55 and bMOG. After immunization with MOG35-55, no difference was observed in EAE incidence and severity between ASPRV1-/- (knockout) and wild-type mice. In contrast, with bMOG, EAE incidence and acute phase were slightly reduced in the absence of ASPRV1. The chronic phase was blunted in ASPRV-1- mice; after a recovery phase culminating around day 7 post-onset, wild-type mice experienced a relapse, whereas ASPRVI-/- mice continued to recover, so that 31% of them showed no more clinical signs by the end of experimentation. The Example concludes from flow cytometric analysis on spinal cords at different phases of bMOG-induced EAE showed that 1) ASPRV1 is required both to reach maximum disease severity and to sustain chronic inflammation in response to bMOG; and 2) ASPRV1 does not significantly affect neutrophil mobilization from bone marrow, adhesion/crawling on the CNS vasculature, or extravasation into meningeal and submeningeal compartments, which is consistent with the normal response of ASPRV1-/- mice to MOG35-55. Therefore, it is concluded that neutrophils exert, most likely in the CNS, a proinflammatory effect via ASPRV1 that is crucial for perpetuating inflammation specifically in a B-cell-dependent form of EAE.
Example 7 shows that western blotting of total proteins equivalent to 2 million neutrophils were separated on a 15% SDS-polyacrylamide gel and either a polyvinylidene difluoride membrane (cell extracts) or a nitrocellulose membrane (supernatants). Western blotting for ASPRV1 was performed and demonstrated that ASPRV1 is secreted from neutrophils 
While applicant’s in vitro data concerning a mouse of model of MS is interesting, successful treatment of multiple sclerosis and related disorders was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is treatment of multiple sclerosis (MS) falls into 3 categories: treatment of exacerbations, slowing disease progression with disease-modifying therapies (DMTs), and symptomatic therapies. See Hart et al. (Current and Emerging Treatment of Multiple Sclerosis. Am J Manag Care. 2016;22:S159-S170). 
Hart teaches the management of MS is becoming increasingly complex with the development of additional DMTs that, like the older DMTs, reduce the frequency and severity of relapses, and the accumulation of lesions detected by magnetic resonance imaging. Hart teaches that there is a lack of comparative efficacy data and few clinical guidelines to aid healthcare providers in the optimal selection of DMTs and given that some of the newer agents are associated with potentially serious, but rare, adverse events, careful consideration of the risk-benefit profile is necessary to minimize the risk to patients. Hart teaches that treatment of MS exacerbations with short-term courses of anti-inflammatory agents do not affect the course of MS but that they have been shown to reduce symptoms, improve motor function, and shorten time to recovery from acute attacks. See p.1. Regarding DMTs, Hart teaches that treatment is highly variable and differs based on disease severity, cost, adverse effect (AE) profiles, and patient and prescriber preference. Hart teaches that efficacy, tolerability, and safety profiles vary greatly among agents and that because few head-to-head trials have been conducted with DMTs, there is a paucity of data on the comparative efficacy of these treatments and few clinical guidelines exist to guide healthcare providers in the use of these agents. See p.2. Regarding symptom management, Hart teaches that pharmacologic treatment can be beneficial for some MS-related symptoms but that many prescription medications and interventions used for symptomatic management of MS remain off label. In addition, because few of these agents have been investigated in formal clinical trials in patients with MS, high-quality evidence of their efficacy in this population is lacking. See p.7. Hart teaches that there is no cure for MS, which is a complex and unpredictable disease with similarly complex management that calls for a coordinated, multidisciplinary approach to care. See p.8. 
See also a post-filing reference published by applicant, i.e., Hawkins et al. (Cite No. C20, IDS 05/27/2021), which concludes: “Long considered a black sheep in the field of autoimmune demyelination, neutrophils should rather be seen as an essential component of a cooperative network of immune cells interacting chemically and physically with one another. By linking an ASPRV1-dependent function of neutrophils to the progression of a B cell–dependent form of EAE, our study suggests that neutrophils could be engaged in a unique way in some forms and stages of demyelinating diseases. More specifically, our study points to a possible role for neutrophils as downstream effectors of B cells in autoimmunity. Furthermore, our work provides new tools (markers, transcriptomic profiles, transgenic models, bMOG) to explore the many facets of neutrophils. In particular, ASPRV1 could prove a useful biomarker for identifying the presence of neutrophils in biological samples for basic research and clinical diagnosis. Future challenges include finding the substrate(s) of ASPRV1 in the immune system, explaining why neutrophils exert a differential effect in B cell–dependent EAE, and determining whether ASPRV1 could be targeted for the treatment of NMOSD, some forms of MS, and other immune disorders.” This teaching supports that the claimed inventions is not quite ready for patent protection but that further research would be needed before ASPRV1 could be used to target neutrophils for treatment.
No actual therapeutic data is disclosed in the specification from human patients or from an art-accepted animal model for MS or any of the other inflammatory diseases encompassed by the instant claims. Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods for targeting neutrophils or treating inflammatory disorders associated with neutrophils, the disclosure is not considered enabling of the claims, since the state of the art teaches that such treatment with any agent is highly unpredictable. Given the complex nature of the invention, given the art-recognized unpredictability and variability of treatment protocols, and since there is a lack of guidance presented in the specification to overcome the obstacles disclosed in the prior art (in the working examples or otherwise), it would require undue experimentation to make and use the claimed invention.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
29 September 2022